Citation Nr: 0409235	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  94-42 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
claimed as a residual of exposure to mustard gas during 
service.

2.  Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to mustard gas during 
service.

3.  Entitlement to service connection for hypertension, 
claimed as a residual of exposure to mustard gas during 
service.


REPRESENTATION

Appellant represented by:	John M. Lawrence, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to 
January 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on July 9, 
1993.  A transcript of that hearing has been associated with 
the record on appeal.

This case was first before the Board in March 1997 when it 
was remanded for additional development.  In a June 1998 
decision, the Board denied the appellant's claims.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  On August 6, 1999, the Court, 
acting on a joint motion to remand the appeal, vacated the 
June 15, 1998 Board decision and remanded the case to the 
Board.

In a June 2000 decision, the Board again denied the 
appellant's claims.  The appellant appealed the Board's 
decision to the Court.  On February 12, 2001, the Court, 
acting on another joint motion to remand the appeal, vacated 
the June 7, 2000 Board decision and remanded the case to the 
Board.

In November 2001 the Board again remanded this case to the RO 
for additional development.



REMAND

This case is not yet ready for appellate review.  Because of 
recent revisions to the relevant manual provisions, 
additional development with respect to the appellant's 
allegations of exposure to mustard gas during service must be 
conducted.  M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
c., indicates that claims involving exposure of Army and Navy 
persons to mustard gas and lewisite during testing programs, 
production, storage, or transportation, may be developed by a 
check for information from a database maintained at the 
Defense Manpower Data Center in Arlington, Virginia.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The RO should attempt to secure any 
additional information that may exist 
pertaining to this veteran and his 
claimed exposure to mustard gas from the 
Defense Manpower Data Center.  
Specifically, the RO should contact:

Ms. Shirley Martin
Defense Manpower Data Center
1600 Wilson Boulevard, Suite 400
Arlington, Virginia  22209

Necessary information, in accordance with 
M21-1, Part 3, Chapter 5, Subchapter II, 
§ 5.18 c., should be provided along with 
the request.  The appellant's February 
19, 2000 statement provides his full 
name, service number, number of 
exposures, month and year of exposure, 
general geographical location of exposure 
(any location within an area within 2 to 
3 hours drive from Payne Field in 
Washington state), type of activity, 
description of events involved in the 
exposure, and the name of another person 
who, the veteran recalls, was also 
exposed.  It should be noted that 
although the appellant was a member of 
the U. S. Army, he alleges that Naval 
personnel conducted the testing.

If any of the responses indicate that 
further follow-up action needs to be 
conducted, the RO should take appropriate 
action.  

2.  If, and only if, the evidence 
developed above reveals facts applicable 
to a need for a VA examination as 
enumerated at 38 C.F.R § 3.159 (c)(4), 
then the appropriate VA examination(s) to 
obtain nexus opinion(s) should be ordered.  

3.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



